     Case: 1:19-cv-04113 Document #: 25 Filed: 09/16/19 Page 1 of 4 PageID #:54




                IN THE UNITED STATES DISTRICT COURT
       FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

DAVID TEAGUE                                       )
                                                   )
                       Plaintiff,                  )
                                                   )   19 CV 4113
       vs.                                         )
                                                   )   Judge Mary ROWLAND
DAVID SALGADO, et al.,                             )
                                                   )   Magistrate Judge Susan E. Cox
                       Defendants.                 )

                        JOINT REASSIGNMENT STATUS REPORT

       Pursuant to this Court’s order of September 3, 2019, the parties respectfully submit the

following joint reassignment status report:

I. Nature of the case

   A. Attorneys of record

       Plaintiff’s Attorneys

       Edward M. Fox (Lead trial attorney)
       Jaclyn N. Diaz
       ED FOX & ASSOCIATES LTD
       300 West Adams St., Suite 330
       Chicago, IL 60606
       312-345-8877

       Attorneys for Defendant City

       Avi T. Kamionski (Lead trial attorney)
       Shneur Z. Nathan (Lead trial attorney)
       Christopher A. Wallace
       Helen O’Shaughnessy
       NATHAN & KAMIONSKI LLP
       33 West Monroe, Suite 1830
       Chicago, IL 60603
       312.612-1928

       Attorneys for Defendant Salgado

       Steven Blair Borkan (Lead trial attorney)
       Timothy P Scahill (Lead trial attorney)
    Case: 1:19-cv-04113 Document #: 25 Filed: 09/16/19 Page 2 of 4 PageID #:55




      Whitney Newton Hutchinson
      Borkan & Scahill, Ltd.
      20 South Clark Street
      Suite 1700
      Chicago, IL 60603
      (312) 580-1030

      Attorneys for Defendants B Cox, J Janopoulos, M Martinez, C Phillips, III, R
      Pruger, R Ramirez, P Theodore

      Lawrence S. Kowalczyk (Lead trial attorney)
      Matthew Dixon
      Megan Monaghan
      Querrey & Harrow, Ltd.
      175 West Jackson Boulevard
      Suite 1600
      Chicago, IL 60604-2827
      (312) 540-7000

   B. Basis for federal jurisdiction. This court has jurisdiction under and by virtue of 28 U.S.C.
      Sections 1343, 1331, and 1367.

   C. Nature of the claims. Plaintiff alleges the claims of conspiracy to deprive Plaintiff’s civil
      rights, unlawful detention, and Monell liability.

   D. Relief sought. Plaintiff seeks compensatory damages including emotional distress damages
      in a sum to be ascertained, punitive damages, and attorney’s fees.

   E. Parties who have not been served. None.

II. Discovery and pending motions

   A. Pending motions. None. Defendants’ Responsive Pleadings are to be filed by September
      20, 2019.

   B. MIDP. This case is in the Mandatory Initial Discovery Pilot Project. Mandatory Initial
      Disclosures are due October 18, 2019.

   E. Discovery. The parties have not conducted any discovery to date. The parties propose the
      following discovery schedule:

          a. Written discovery shall be issued by November 18, 2019.

          b. All fact discovery shall be completed by May 18, 2020.

          c. Dispositive motions shall be filed by June 18, 2020.

   D. Substantive rulings. None
                                                  2
     Case: 1:19-cv-04113 Document #: 25 Filed: 09/16/19 Page 3 of 4 PageID #:56




    E. Anticipated motions. Defendant Salgado will be filing a Motion for Entry of a Stay. A
       copy of the motion will be circulated to all parties to determine whether it can be filed
       unopposed.

III. Trial

    A. Jury demand. All parties have demanded trial by jury.

    B. Trial date. No trial date has been set. The earliest date the parties would be ready for trial
       would be Fall 2020.

    C. Pretrial order. None

    D. Length of trial. Trial is expected to last 4-5 days.

IV. Settlement, referrals, and consent.

    A. Referral. None

    B. Settlement history. Plaintiff is prepared to provide Defendants with a settlement demand
       but no in-depth conversations regarding settlement have yet to take place.

    C. Settlement conference. The City is prepared to engage in an early settlement conference in
       this matter. Plaintiff is amendable to an early settlement conference but would first request a
       deposition of Defendant Salgado. Defendants anticipate Defendant Salgado will file a
       Motion to Stay Proceedings as to Salgado only.

    D. Consent to proceed before the Magistrate Judge. The parties do not unanimously
       consent to proceed before the Magistrate Judge for all purposes.


Respectfully Submitted,



/s/ Avi T. Kamionski                                   /s/Jaclyn N. Diaz
Avi T. Kamionski                                       Jaclyn N. Diaz
                                                       Edward M. Fox
NATHAN & KAMIONSKI LLP                                 Ed Fox & Associates, LTD.
33 West Monroe, Suite 1830                             300 West Adams St., Suite 330
Chicago, IL 60603                                      Chicago, Illinois 60606
312.612-1928                                           312-345-8877
Counsel for City                                       Jdiaz@efoxlaw.com
                                                       Counsel for Plaintiff




                                                   3
    Case: 1:19-cv-04113 Document #: 25 Filed: 09/16/19 Page 4 of 4 PageID #:57




/s/Lawrence S. Kowalczyk
Lawrence S. Kowalczyk
Querrey & Harrow, Ltd.
175 West Jackson Boulevard
Suite 1600
Chicago, IL 60604-2827
(312) 540-7000
Counsel for Defendants B Cox, J Janopoulos, M Martinez, C Phillips, III, R Pruger, R
Ramirez, P Theodore


/s/ Whitney Newton Hutchinson
Whitney Newton Hutchinson
Borkan & Scahill, Ltd.
20 South Clark Street
Suite 1700
Chicago, IL 60603
(312) 580-1030
Counsel for Salgado




                                            4
